840 F.2d 17
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Roy SETTLES, Petitioner-Appellant,v.WARDEN, LUTHER LUCKETT CORRECTIONAL COMPLEX, Respondent-Appellee.
No. 87-5986.
United States Court of Appeals, Sixth Circuit.
Feb. 29, 1988.

Before KEITH, WELLFORD and DAVID A. NELSON, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Kentucky state prisoner appeals the district court's judgment dismissing without prejudice his habeas corpus petition filed under 28 U.S.C. Sec. 2254.


3
Petitioner was convicted by a jury of involuntary manslaughter, burglary and theft and was sentenced to sixty-five years imprisonment.  In his petition, he raised the following claims:  (1) he gave an involuntary confession;  (2) the state violated his privilege against self-incrimination;  (3) his conviction violates double jeopardy;  and (4) he received ineffective assistance of counsel.  The district court dismissed the petition without prejudice for failure to exhaust state remedies.  Upon review, we conclude the district court properly dismissed the petition.


4
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons set forth in the district court's order dated August 13, 1987.